9/9/2019                                           Micro Galil
                        Case 1:19-cv-06982-LLS Document    29-4(5.56 NATO)
                                                                      Filed| jaxx
                                                                               09/10/19 Page 1 of 2
             HOME           SHOP           ABOUT US         CONTACT   SERVICES         GALLERY              HELP            Blog                    0




               Home / Micro Galil (5.56 NATO)




                                                                                 Micro Galil (5.56
                                                                                 NATO)
                                                                                 $2,650.00

                                                                                                      OUT OF STOCK



                                                                                 Specs

                                                                                 Caliber - 5.56 NATO
                                                                                 Receiver - CNC Warrior
                                                                                 Overall Length 27inb
                                                                                 Weight Loaded - 7.2lbs
                                                                                 Weight Unloaded - 6.6lbs
                                                                                 9.5in barrel 1:7 RH Twist (41v50 Alloy Steel), Threaded M13X1 RH
                                                                                 & Heat Treatedb
                                                                                 Standard IMI Flash Hider (threaded)
                                                                                 Custom tuned action - Rails, Bolt &bCarrierb
                                                                                 Left-side charging
                                                                                 IMI Micro Galil Side Folding 699 Stock
                                                                                 IMI Micro Galil 699 1913 Picatinny railed gas tube
                                                                                 IMI Micro Galil Polymer Hand Guard w/bheat shieldb
                                                                                 IMI Micro Galil Pistol Grip
                                                                                 Custom tuned G2 double hook trigger
                                                                                 Fire controls - Hebrew
                                                                                 Finish - Cerakote
                                                                                 1 35rd IMI Steel Magazine, 2 Tapco Galil PMAGS




https://www.jaxxindustries.com/product-page/micro-galil-5-56-nato                                                                                       1/2
9/9/2019                                               Micro Galil
                            Case 1:19-cv-06982-LLS Document    29-4(5.56 NATO)
                                                                          Filed| jaxx
                                                                                   09/10/19 Page 2 of 2
               Description:
               Originally made by Israeli Military Industries, the Micro Galil's production was
               highly limited, making it very rare to even come across. This sought
               after,bsubcompact version of the standard Galil assault rifle was especially
               popular with Israeli Police and Special Forces Units.
               Rarer yet than the Micro Galil itself are the left side charging variants of this
               scarce model. JAXX Industries recently came into a small lot of left-side-
               charging Micro Galil kits, and have begun reprodicing the iconinc Micro Galil in
               Semi-Auto for the civilian market.bThis is now one of the only rifle caliber PDW’s
               on the market today. b
               b
               Custom:
               We do offer custom cerakote & stipplingbthrough Valkyrie Combat
               (www.valkyriecombat.com) and custom engraving via Trinity Suppressors. If you
               have a custom finish in mind or you would like some custom engraved selector
               icons please give us a call at 702-485-4722 lets discuss your project today!
               b
               Built to order, Ships in 4-6 weeks
               b
               All NFA Regulations
                         gulations apply.b
                                   apply. Each state’s laws dictate what can or cannot be
               possessed
                ossessed in its own state.b
                                    state. Some county’s within each state are different a
                                                                                         as
               well.b
                ell. Please contact your local ATF Field office with any ATF questi
                ell.b                                                        questions
                                                                             questio or
               concerns you may have.
               b
               BATF Form
                     orm 3 will be filed immediately upon receipt of your local dealers FFL fil
                                                                                            file
               copy.
                opy. Please email FFL for transfer to Info@jaxxindustries.com, include the order
                                                                                           ord
                                                                                           orde
               number in the subject line.
               b
               JAXX
                AXX Industries LLC reserves the right to use discretion when selling to eac
                                                                                        each
                                                                                        ea
               individual state.
               b
               ***ORDER WILL BE CANCELLED IF THE FFL bFOR TRANSFER IS NOT
               RECEIVED WITHIN 48HRS.
                               48HRS.bEmail a copy of the FFL to
               Info@jaxxindustries.com***




              About Usb>>                      Quick Links >>                  Help >>              Contact >>                Follow Us >>
                                               NFA                             Contact              310-600-7852
                                               NON-NFA                         FAQ                  702-485-4722
               Join our mailing list!          Parts/Accessories               Shipping & Returns   Info@jaxxindustries.com
              Never miss an update             Gallery                                              900 Wigwam pkwy #155
                                                                                                    Henderson, NV 89014
                        Email Addr…



                       Subscribe Now




            ©2017 JAXX Industries LLC




https://www.jaxxindustries.com/product-page/micro-galil-5-56-nato                                                                            2/2
